Cali-ioon, J.,
delivered the opinion of the court.
This record is based on the following from the minutes of the board of supervisors:
“State oe Mississippi, Marshall County.
“Before the Board of Supervisors, May Term, 1905. L. N. Rivers, for the use of the St. Louis & San Francisco Railroad Company, v. Marshall County. Be it remembered that this cause came on to be heard on this a regular term day of the said board upon the account filed by L. N. Rivers, for the use of the said railroad company, viz.:
*48“Marshall County, Mississippi, Dr., in Account with L. N. Rivers, for the Use of the 8t. Louis cG S. IP. R. R. Co.
April 22,1904. 3 coffins @ $7.00 per coffin..................... $21 00
April 22,1904. Digging 3 graves ............................. 9 00
April 22,1904. Preparing 3 bodies for burial ................. 6 00
April 22,1904. Hauling 3 bodies and burying.................. 4 00
Total ^................................................. $40 00
“The following proceedings were had: Present — Hon. J. R. Mahon, president; R. E. Boswell, L. P. Cochran, II. II. Kirk, Ilenry Sharp, and Chas. Wright, clerk of the board. L. N. Rivers, being first duly sworn, testified in words and figures to the following effect: ‘Rivers was sheriff of this county. He went to the site of the wreck in which these parties were killed; that it was three miles north of Potts Camp; that there he found the three dead bodies of negro tramps ■ who had been stealing rides on the railroad cars, as he was told by the authorities of the railroad company; that they were strangers, with no one to look after their bodies; that the negroes were strangers, without any one to care for their bodies or to bury them, and that they were unknown in this county; that on the statement of the superintendent of the railroad company that he would see to it that he (the sheriff) was paid for having the bodies decently buried if the board of supervisors refused to pay the bill, he buried the bodies, and that he presented his account for this claim, and that it was rejected by the members of the board, and that afterwards he collected the bill from the railroad company; that Kirk was supervisor of that district, and lives ten miles southeast of Potts Camp; that there was a telephone at Oornersville from Potts Camp; that Kirk lived about two miles from Oornersville; that he (Rivers) did not mention the matter to Kirk; that the bill was true and correct in every particular; and further deponent saith not.’ And whereupon the said board by motion entered on its minutes an order rejecting the said account, viz.: ‘Ordered by the board that the account of the St. Louis & San Francisco Railroad ' *49Company for the amount of $40 for coffins and burying three bodies during the month of April, 1904, be, and the same is hereby, rejected.’ W. II. Sharp voting 'No.’ From which .said order said plaintiff prays an appeal to the circuit court, and presents his bill of exceptions and asks that it be made a part of the record, which is accordingly done. Witness my signature this the 31st day of May, 1905.
''J. R. Mahon,

“President of the Board/'

On the appeal the circuit court reversed the board and gave judgment for Rivers. The board cannot make allowance without statutory authority, and whether it had it or not is now to be determined on the law. Suppose the railroad company had buried the bodies without applying to Rivers. If this had been the case, could the railroad company have siied for and recovered the $40 ? Was the board, in such condition of things, without discretion and bound to pay? We think not. The railway company killed these three people; it might have killed fifty. They were its corpses, certainly, from an ethical standpoint, and if it stuck them away without consulting the board, and without authority from the member who was in instantaneous reach of telephone, it could not assert a legal claim. This is written in full view of the opinion in Cotton v. Leake Co., 27 Miss., 367, delivered when the statute did not have in it the words ''by the authority of one of the supervisors,” and in full view of Board v. Gibert, 70 Miss., 791 (12 South. Rep., 593), where instant amputation of a limb of a pauper was a necessity. The clauses of the code of 1892 which are germane-are secs. 3145, 3158.
The right of appeal is clear. Section 32 of the code gives it to “any of the parties” from “any final judgment of a circuit court in a civil case.” This is an appeal from the final judgment of a circuit court in a civil case. Section 79 alloivs appeal from the board of supervisors to the circuit *50court for final judgment there. Section 85 simply limits appeals from the circuit court to cases where the amount in controversy exceeds $50 in cases originating in the courts of justices of the peace. There is no such limitation as to boards-of supervisors. Section 93 allows the board to appeal from a judgment without bond. The law as to appeals is as broad now as it was in the code of 1880, of which Crump v. Colfax, 52 Miss., 107, was decided.
On the facts it is plain that if Rivers should have been allowed to recover for the use of the company, the company-should have been allowed to recover if it had never approached Rivers, but had itself buried the bodies. Decisions examined are Board v. Watson, 70 Miss., 85 (11 South. Rep., 632); Board v. Gilbert, 70 Miss., 791 (12 South. Rep., 593); Tallahatchie Co. v. Harrison, 75 Miss., 744 (23 South. Rep., 291) ; Jones v. Board, 60 Miss., 409; Reynolds v. Board, 59 Miss., 132. We need not dissect and apply the reasoning of these cases. It is an unnecessary consumption of time, as we prefer to rest on the facts of the particular case before us.
Reversed and remanded.